tcmemo_2010_252 united_states tax_court sharon louise griffin petitioner v commissioner of internal revenue respondent docket no filed date sharon louise griffin pro_se loren mark for respondent memorandum findings_of_fact and opinion holmes judge sharon louise griffin worked part time as a videotape operator and technician but if her returns are to be believed she operated nine businesses in her spare time grossing dollar_figure during but ending up in the red each year she doesn’t contest her receipt of income but disputes the commissioner’s disallowance of her claimed expenses and other deductions findings_of_fact griffin worked in los angeles’ entertainment industry as a videotape operator and technician she was essentially a temp filling in for absent employees at companies such as abc nbc univision etc she claims an inability to recall how many days a year she worked--declining to give even a rough estimate but she worked enough to earn over dollar_figure annually in wages from griffin was also an entrepreneur who tried to supplement her income through many other jobs in the south los angeles neighborhood she called the jungle her entrepreneurial endeavors are reflected in her and tax returns where she reported the following nine businesses on separate schedule cs delivery service video production janitorial maintenance service computer repair service handyman service it is a neighborhood apparently well-known for its lush plant life griffin explained the origins of the name-- if you go over there it’s inhabited with overgrown trees so it looks like a jungle landscape maintenance service parking lot maintenance steam cleaning service consulting service and notary process server service millions of dollars flowed through these businesses but griffin claimed enough expenses to eliminate any taxable_income the record has no direct evidence showing why griffin would spend so much effort to operate nine businesses when she would lose money year after year--especially since she earned a reasonably good wage in the entertainment industry the commissioner points to a lack of sufficient veracity in her testimony certain aspects of her testimony were indeed unusual for example she was reluctant to give her home address referring instead to a p o box and the only business address she had for her numerous enterprises was an 800-square-foot warehouse storage_facility because she tries not to do business at home griffin also dealt almost entirely in cash she explained that i’m not the kind of person who would write a check to somebody i don’t know because it has all my information on it she also avoided banks and the paper trail their records tend to create the court so it never was to the point where you were making large deposits to banks or buying money orders or something the witness no because then i would have had to file a ctr the court and that was too much of a hassle for you you wouldn’t want to get into that the witness it is in the jungle and certain other number neighborhoods when asked what she did with so much cash she replied i didn’t have hundreds and thousands of cash lying around i was giving it to people the court so the idea would be to spend it on stuff right away the witness that’s the idea because people will steal things from you but if they know they have to negotiate it to get it into some spendable form it’s less of an encouragement to them to take it from you if you have cash that’s not traceable this testimony affected our findings on the particular issues presented griffin filed her and returns about two years late and her return about a year late the commissioner audited her returns in and issued a notice_of_deficiency in in it the commissioner denied various deductions and asserted the failure-to-file and accuracy-related_penalties griffin timely petitioned the tax_court for redetermination of the deficiencies and penalties and the trial delved into the griffin was apparently using a common abbreviation for currency transaction reports ctrs are designed to prevent money laundering and banks are required to file them with the government for currency_transactions in excess of dollar_figure c f_r sec_103 b specifics of each of griffin’s businesses during the years at issue opinion sec_162 a allows a deduction for ordinary and necessary business_expenses but taxpayers must substantiate the deductions they claim with adequate supporting records sec_6001 see also eg 43_tc_824 if a taxpayer claims a business_expense but cannot fully substantiate it we may approximate the allowable_amount under certain circumstances 39_f2d_540 2d cir for this rule to apply however there must be some basis for the court to make a reasonable estimate of the deductible amount based on the record 85_tc_731 we need not apply the cohan_rule at all if the evidence presented by the taxpayer is insufficient to identify the nature of or estimate the extent of the expense see eg 245_f2d_559 5th cir there must be sufficient evidence that at least the amount allowed in the estimate was in fact spent or incurred for the stated purpose in addition sec_274 and its regulations supersede the cohan unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure rule and lay out strict substantiation requirements for certain types of expenses see eg 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer shows that his failure was due to reasonable_cause and not willful neglect sec_6662 provides for a penalty of percent of the underpayment attributable to negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the sec_6662 penalty however is subject_to a reasonable-cause-and-good-faith defense i griffin’s evidence griffin presented two types of evidence--documentary and testimonial her documentary_evidence consisted of the following summary of depreciation sec_179 expenses with illegible backup documents summary of travel_expenses summary of car and truck expenses summary of supply expenses a letter from her church with a summary of contributions documents about a casualty_loss a job order and other documents relating to licensing of someone she did business with copies of credit-card statements and incomplete copies of bank statements griffin submitted all of her documentary_evidence to the commissioner less than days before trial and the evidence was filled with problems it consisted mostly of summaries many of which lacked receipts or other backup documentation and the backup documentation that she did provide at the last minute-- such as handwritten cash receipts with only her own signature copies of receipts xerographically reduced to such a small size as to render them illegible and credit-card statements with nothing to tie the expenses to her various businesses--lacked credibility such gaps in the documentary_evidence can however be filled by testimony and griffin did try to fill in these gaps but we found her testimony to be generally vague and evasive ii griffin’s businesses a delivery service delivery service’s income as reported on schedule c gross_income net_income net cash income1 dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number year net cash income is equal to the net_income plus the depreciation expense delivery service’s expenses disallowed by commissioner depr sec_179 travel supplies commissions car truck dollar_figure big_number big_number --- --- --- dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number year we begin with griffin’s delivery business for which she claims to have logged many miles delivering goods throughout the greater los angeles area she testified that she would purchase inventory collect money from customers and then profit on the difference--essentially acting as a middleman retailer there is insufficient evidence to understand the nature of her inventory a significant portion of the delivery income was related to myself representing my business acting as a middle person for the purchase of other items so the gross_income does not only include the cost of the delivery but for whatever items it was that were delivered the delivery was putting the goods in their hands usually we were a facilitator for people who needed to get a product that could not necessarily go acquire it themselves but they still needed it she said she remembers neither the number of customers she supplied with this unnamed merchandise nor any of their names b video production video production’s income as reported on schedule c gross_income net_income net cash income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number year video production’s expenses disallowed by commissioner year depr sec_179 dollar_figure big_number big_number travel dollar_figure big_number big_number supplies commissions car truck dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number griffin claims that her video-production business involved copying master tapes editing and providing graphics and other services to various customers once again she couldn’t remember how many customers she serviced annually she thought it was somewhere between and and she had no retail location the court how many customers did you have for your video production business the witness once again i don’t know the answer to that from a customer standpoint the court you’re talking big_number customers continued for solicitation and walk-in in her trial testimony griffin explained that the content of the videos included such traditional videographic jobs as weddings but extended even to stop-action animation the court people would come in and if they had some creative type make a video live action short of the smurfs or something and you-- the witness yeah we did duplications editing graphics she also allegedly brought her video-production skills to the southern california rave scene she said she set up video screens for customers she termed teenyboppers at parties she described as a ll undercover and you can only find out by somebody actually giving you a handout they do a lot of drinking illegal drugs and things they probably wouldn’t do in the presence of their parents they’re just going hook wild and crazy is the bottom line continued the witness not necessarily not big_number i can ballpark you i’d say not big_number the court how many the witness i said not big_number the court a hundred the witness definitely more than 100--jobs i’ve done this is either a transcription error of hog wild or off the hook or a level of craziness with which the court is unfamiliar griffin reported substantial depreciation for her video- production business each year but her choice of suppliers was unorthodox one of her favorite suppliers vcr gary offered her the convenience of taking cash in increments of less than dollar_figure the witness h e would be the guy i’d be getting them from because he’s the guy who could accept payment from me and things like that that would be more accommodating to me the court what do you mean accept payment from you because normally anybody would accept payment from you the witness when i say payments i mean if a machine cost dollar_figure he would take dollar_figure now and dollar_figure later c janitorial maintenance service janitorial maintenance service’s income as reported on schedule c year gross_income net_income net cash income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number janitorial maintenance service’s expenses disallowed by commissioner some of the most expensive items griffin was depreciating include two motor vehicles eight different purchases of microsoft office eight camcorders twelve tripods eight tripod head adapter plates three vcrs eleven different machines for video editing and nine lcd monitors an irs agent credibly testified about his effort to contact vcr gary to verify the claimed expenses by calling several different telephone numbers all of which had been disconnected griffin explained that vcr gary has passed away in the sense of the guy who’s vcr gary year depr sec_179 dollar_figure big_number big_number travel dollar_figure big_number big_number supplies commissions car truck dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number big_number griffin explained that her janitorial business focused on cleaning up after new home construction she couldn’t remember the names of any customers how many homes her service cleaned or how much time she spent on the business she noted that her role was managerial and that she used day laborers instead of doing any of the work herself we pointed out that she grossed over dollar_figure in but had not claimed any wage expenses and only dollar_figure in commissions she explained that people to whom she had lent money when they found themselves short of cash would work for her to pay down their debts she did admit that despite the very large number of delinquent loans she had she had never deducted any bad-debt expenses this is all the more remarkable in light of her testimony that she had loaned out between dollar_figure and dollar_figure during the years at issue--all with no records kept no interest charged and no knowledge of how the debtors would use the loan proceeds d computer repair service computer repair service’s income as reported on schedule c year gross_income net_income net cash income dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number computer repair service’s expenses disallowed by commissioner year depr sec_179 dollar_figure big_number big_number travel dollar_figure big_number big_number supplies commissions car truck dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number griffin also claimed to have hired contractors to repair computers for what was--yet again--an unknown number of customers according to griffin most of these customers were individual consumers in need of simple repairs such as hard- drive replacements or ram upgrades she also allegedly serviced small businesses with up to about computers she explained that the contractors would drive to the customer’s home or business to perform the repairs griffin didn’t advertise claiming her customers came from word-of-mouth referrals much as she had in her janitorial business she spent very little on labor costs in and grossed dollar_figure all without doing any of the repair work herself the court and commissions were only dollar_figure was this again people that you had given money to who were paying it off in the form of services to you the witness yes i was doing a whole lot of work- offs griffin testified that she had more than but less than big_number computer-repair customers the court and you were fortunate in having lent money to people who knew how to do computer repair the witness most people know how to replace a hard drive or pull the ram out e handyman service handyman service’s income as reported on schedule c gross_income net_income net cash income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number handyman service’s expenses disallowed by commissioner depr sec_179 travel supplies commissions car truck dollar_figure big_number big_number --- dollar_figure big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number year year griffin’s next small_business was a handyman service she ran it very similarly to the others testifying that she farmed out different jobs to a variety of subcontractors she would occasionally do simple jobs herself like pouring a concrete driveway and testified that her personal specialty was electrical work she also said that she used day laborers for basic manual labor griffin explained as well that her handyman business often took her to the border where she personally picked up supplies the court what was going on in san diego for your handyman service the witness that’s where the work was so that’s where we were going to to accomplish the task the court did you have a lot of shuttling back and forth from san ysidro san diego area the witness yes on most occasions l a to san diego was a daily trip the court and the supplies that year are for nearly dollar_figure the witness that is a combination of either purchasing concrete or mix lumber or buying baffles as was true with her other businesses the handyman service had negligible labor expenses and a complete absence of records f landscape maintenance service landscape maintenance service’s income as reported on schedule c year gross_income net_income net cash income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure landscape maintenance service’s expenses disallowed by commissioner year depr sec_179 dollar_figure big_number big_number travel dollar_figure big_number big_number supplies commissions car truck dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number big_number griffin also claimed that she hired day laborers for her landscaping business as with her janitorial and computer businesses a very low labor expense dollar_figure generated extraordinary sales almost dollar_figure in in what is usually thought of as a labor-intensive enterprise and she couldn’t remember any of the business’s customers because she did not perform the work she also had no explanation for why she had no memory of billing customers or soliciting their business in addition she claimed that she kept her equipment in vans because her 800-square-foot warehouse couldn’t hold all of it--especially when combined with the equipment for all her other businesses the vans were parked in a vacant lot or on the street in south central los angeles g parking lot maintenance steam-cleaning service parking lot maintenance steam-cleaning service’s income as reported on schedule c year gross_income net_income net cash income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number parking lot maintenance steam-cleaning service’s expenses disallowed by commissioner year depr sec_179 dollar_figure big_number big_number travel dollar_figure big_number big_number supplies commissions car truck dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number griffin’s workers--by her account about different laborers--swept parking lots and steamed sidewalks for somewhere between and customers a year she remembers almost none of the business’s customers but she did receive a from the hollywood dmv her other customers were unspecified convenience stores restaurants and other establishments with dirty sidewalks in the jungle her workers would spend about a half- hour steam cleaning each customer’s sidewalks and were paid in cash she said she didn’t remember any of their names off the top of my head to get a better sense of the scope of this business we asked whether the cleaning business included any laundering activities the court so this was steam-cleaning did that include any sort of window-cleaning or laundering as well the witness whenever you steam-clean sidewalks and there’s windows near you have to clean the windows because the overspray you don’t really have a choice h consulting service year year consulting service’s income as reported on schedule c gross_income net_income net cash income dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number consulting service’s expenses disallowed by commissioner depr sec_179 travel supplies commissions car truck dollar_figure big_number big_number dollar_figure big_number --- --- --- dollar_figure big_number --- --- --- griffin’s consulting business involved website design she claimed she wouldn’t develop an entire website from start to finish but would design website features offline for later use by her clients the income from this business was a lagniappe to her other enterprises since she admitted that she doesn’t have any website-design expertise as she put it i’m not a website designer i’m not an html kind of person she allegedly hired someone--whose name she can’t remember--with the required expertise unlike her 100-to-1000-customer businesses this business served only to customers annually she said but she still couldn’t name anyone even from this putatively smaller customer base i notary process server service notary process server service’s income as reported on schedule c year gross_income net_income net cash income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number notary process server service’s expenses disallowed by commissioner year depr sec_179 travel supplies commissions car truck dollar_figure big_number big_number --- --- --- dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number griffin’s last business return was for a combination of notarial fees and process serving griffin admitted that she did not do the bulk of this work herself again relying on a lot of people9 for her notary and process server business her target customers were incarcerated since the amount she could charge an indeterminate number according to her testimony falling somewhere in the range of to as a notary was limited by law she claims that most of the revenue came from arrival fees to go to the various correctional facilities to provide services to the inmates griffin testified that the business brought in about dollar_figure to dollar_figure for each complaint served she said she found herself forced into this niche because she didn’t have a physical retail location though she did include herself on several web-based directories for process servers we tried to figure out whether this might have been a home business the court so this was done out of your home in other words the witness i’m not going to say that but you can make that assessment because i try not to do business at home the court where do you do business out of the witness a warehouse storage_facility not a specific office but definitely where that kind of thing was done not in my home j total year total total income as reported on all schedules c gross_income net_income net cash income dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number total of all expenses disallowed by commissioner year depr sec_179 dollar_figure travel dollar_figure supplies commissions car truck dollar_figure dollar_figure dollar_figure total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the commissioner’s brief erroneously provides dollar_figure as the total amount_of_deductions disallowed for supplies in over dollar_figure million in cash flowed through griffin’s nine businesses over the course of three years if her returns are to be believed these gross_receipts were almost entirely offset with cash expenses were never profitable and apart from a single generated no records or identifiable customers the commissioner also identified more problems with her returns which we discuss next iii griffin’s returns and the investigation one problem was that griffin had trouble filing her returns on time her and returns were filed about two years late but even her return was about a year latedollar_figure the commissioner selected griffin’s returns for audit in and here the commissioner ran into a bigger problem-- something less than full cooperation during the audit veronica love the revenue_agent assigned to griffin’s case tried to set up a meeting with griffin on three different occasions but griffin never showed up due to griffin’s failure to respond love summoned griffin’s bank records despite her griffin filed her return on date her return on date and her return on date noncooperation the commissioner allowed over dollar_figure in schedule c expenses but disallowed those we’ve already outlined in section ii the commissioner also disallowed all of griffin’s schedule a itemized_deductions total claimed disallowed schedule a deductions medical taxes contributions casualty_loss miscellaneous total dollar_figure big_number --- big_number big_number dollar_figure big_number --- big_number dollar_figure big_number big_number big_number big_number big_number griffin’ sec_2001 schedule a lists dollar_figure in gifts made in line and dollar_figure in charitable gifts carried over from the prior year line however griffin claimed zero in charitable gifts overall line because the total deduction claimed on griffin’ sec_2001 schedule a did not include any amount for charitable gifts the dollar_figure amount disallowed by the commissioner was not included in the total amount of schedule a deductions disallowed for the itemized_deduction griffin claimed for also did not include any amount for charitable gifts as such this amount was not included in the total amount of schedule a deductions disallowed for in addition the commissioner disallowed a tuition-and- fees deduction of dollar_figure for failure to substantiate and asserted failure-to-file and accuracy-related_penalties the commissioner allowed the following schedule c expenses in the original audit advertising insurance legal and professional office expenses rent-machinery rent-other property repairs taxes licenses meals and entertainment and utilities the record fails to reflect why griffin timely petitioned the tax_court and trial was set for date griffin asked for a continuance because she had failed to meet with irs counsel for trial preparation and wanted another opportunity to get her records together the case was continued and love reached out to griffin trying to move things along she tried calling the number griffin provided--323-555- 121212--but when that failed she sent a letter via certified mail to griffin’s last_known_address griffin replied by fax explaining she would be in beijing for the olympics and could not meet until the end of august love set up a meeting for late august after the case had been set for trial on date--giving her one last opportunity to substantiate her deductions griffin showed up without any substantiating documentation but got another chance to get her records in order by mid-september at the september meeting griffin arrived with only a few documents and they were disorganized once again love gave her another chance and scheduled a meeting for december the morning of december arrived but griffin did not griffin rescheduled for the following day but again failed to appear after three one-last-chance opportunities had passed love sent griffin’s file back to irs counsel in december griffin had provided a working number albeit the number for local telephone directory assistance in the area code love irs counsel and griffin did meet in date to prepare for trial griffin provided summaries of expenses without any backup documentation which didn’t satisfy the commissioner after calendar call we held a chambers conference and ordered griffin to organize her records and deliver them to the los angeles irs office pincite a m three days later she couldn’t make it the irs suggested faxing them in as she completed them the faxes started to come in throughout the day of january and everything seemed legit with summaries of expenses supported by photocopies of invoices love was about to allow the expenses until she attempted to verify an invoice from a firm named office world with an l a -area address love looked up the company online and called its oregon headquarters office world it turned out has no locations in greater los angeles then she faxed the invoice to the company to verify its authenticity-- office world had not issued it the morning of the trial love visited the address on the office world invoice only to discover an apartment building the commissioner then reasonably declined to stipulate to the authenticity of any of griffin’s proffered documentary records of her businesses though his agents apparently did not re-review any of the records that had already been accepted by the irs as proof during the initial audit the commissioner nevertheless allowed some personal deductions when griffin provided canceled checks contributions taxes total allowed schedule a deductions dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure the total amount is less than the standard_deduction therefore for griffin is entitled to the standard_deduction we tried the case in los angeles where griffin more_likely_than_not resided when she filed her petition griffin didn’t bother to file a posttrial brief despite our order to do sodollar_figure iv admissibility of evidence we consider what evidence to admit the commissioner argues that griffin’s evidence should be excluded because she failed to comply with the day rule and federal rule_of evidence a the day rule we issued our standing_pretrial_order which requires that any unstipulated documents be provided to the opposing party at least days before the first day of the trial session rule b provides that failure to comply with a standing pretrial we could dismiss griffin’s case or deem unopposed issues conceded because of her failure_to_file a brief and history of noncooperation see rule 84_tc_693 affd without published opinion 789_f2d_917 4th cir diesel cnty truck stop inc v commissioner tcmemo_2000_317 nevertheless we’ll evaluate her case on its merits to the extent we can order may subject a party to sanctions one such sanction as laid out in the order is the exclusion of evidence offered in violation of the 14-day rule see kanofsky v commissioner tcmemo_2006_79 affd 271_fedappx_146 3d cir griffin didn’t meet the 14-day deadline she was also on notice about the 14-day rule from an earlier trial session yet disregarded it a second time she offers no excuse and we therefore exclude her last-minute evidence from our consideration because of her failure to comply with our pretrial order b fre most of griffin’s evidence was also mere summaries although federal rule_of evidence allows for the admissibility of this kind of evidence the original source documents on which the summaries are based must be made available to the opposing party griffin put together several summaries but failed to provide the backup documentation to the commissioner for review therefore the summaries presented at trial are also inadmissible under federal rule_of evidence see 775_f2d_1081 9th cir affg tcmemo_1984_563 kalgaard v commissioner tcmemo_1984_283 excluding summaries of purported contributions because of the taxpayer’s failure to provide original source documents affd 764_f2d_1322 9th cir v merits of evidence out of an abundance of caution we also consider the credibility of griffin’s evidence a business_expense sec_1 overview because the evidence griffin provided lacks credibility we will not use the cohan_rule in recalculating her deductions see 877_f2d_624 7th cir holding that there is no obligation to apply the cohan_rule where the taxpayer fails to cooperate with the commissioner and the tax_court affg tcmemo_1987_295 moreover griffin provided no records that meet the substantiation requirements of sec_274dollar_figure such requirements go to her claims for depreciation car and truck and travel_expenses with these general thoughts in mind we now look to each category of the disputed deductions under sec_274 a deduction for traveling expenses meals and entertainment or listed_property as defined in sec_280f is disallowed unless the taxpayer properly substantiates the amount of such expense the time and place of the expense the business_purpose and in the case of meals and entertainment the business relationship between the taxpayer and the persons being entertained fleming v commissioner tcmemo_2010_60 citing sec_274 listed_property includes automobiles and other transportation vehicles property used for entertainment or recreational purposes computers and computer equipment and cellular telephones sec_280f depreciation griffin claimed depreciation sec_179 expenses for a wide range of item sec_15 for which she provided a summary and backup documentation her backup documentation included copies of receipts and invoices--reduced to four per page--that were often too small or too light to decipher furthermore some of the items could easily be for personal rather than business use and several items were subject_to the substantiation requirements of sec_274dollar_figure for those purchases she did not provide sufficient proof of the amounts expended the time and place of acquisition or the business_purpose see also sec_1_274-5t temporary income_tax regs supra griffin is thus not entitled to the depreciation sec_179 expenses claimed travel and car and truck expenses griffin provided bare-bones charts for travel and car and truck expenses although the charts list the date vendor and amount spent for each purchase there is no mention of the the following list provides some of the items griffin was depreciating cellphones notebook computers design software digital cameras digital video cameras projectors brooms dustpans hoses rakes shovels trash cans cleaning supplies vacuum cleaners mops ladders vehicles toolboxes wheelbarrows painting supplies extension cords lawnmowers lawn edgers cables power supplies tripods camera batteries chairs a microwave oven an encyclopedia set a copier televisions data-recovery software furniture dollies and moving equipment these items include vehicles computers and cellphones to name a few see sec_274 sec_280f business_purpose griffin thus failed to establish that such expenses were ordinary and necessary for her businesses as required by sec_162 or even that they were business-related at all see sec_1_6001-1 income_tax regs these expenses are also subject_to the heightened substantiation requirements of sec_274 the only documentary_evidence that she provided was credit-card receipts that lacked sufficient detail and could not be matched with the expenses she claimed as deductions this documentation does not meet the requirements of sec_274 supply expenses griffin provided more charts in order to justify her supply expense deductions the charts indicate the credit card used date vendor and amount spent for each purchase they do not have any information regarding what was purchased or how it was used as we have already discussed there is a serious question about the validity of the purported source documents there is also no way to determine whether the supply expenses were previously accounted for in other schedule c categories allowed by the commissioner--such as office expenses or repairs for example the purchases from office depot could have been categorized as both supply and office expenses the same problem presents itself when looking at the entries for home depot where many of these purchases could be viewed as both repair and supply expenses in addition several of the purchases listed on the chart could be construed as personal such as an xm radio subscription and the items from target the summary of supply expenses simply does not give enough information to determine the legitimacy of griffin’s supply-expense deductions and her evasive testimony doesn’t shed much light on the issue either commission expenses griffin claims to have incurred cash-commission expenses but her vague testimony regarding such payments and her supporting documentation are not credible she provided summaries at trial with over handwritten cash receipts per year as backup documentation based on the receipts she never paid the same person more than once the payees never signed the receipts and some of them had very unusual namesdollar_figure moreover no contact information for any of the payees was provided even if we were to admit this evidence we wouldn’t believe it b other deduction sec_1 church contributions griffin provided contribution statements from her church for and if she had provided the statements in griffin’s records for example the name xander appeared five times and zander appeared six times they were presumably different people because each xander or zander had a different surname according to the commissioner’s investigation there are very few xanders or zanders in the entire state of california--about xanders and zanders griffin either had an uncanny ability to find xanders zanders or her cash receipts are unreliable evidence we do not believe the former possibility earlier the commissioner would have been able to examine them and possibly confirm their authenticity with the church on their face the statements do appear legitimate but no canceled checks or other underlying validation of the statements were provided we need not decide the credibility of the statements because griffin didn’t submit them until trial their inadmissibility rests on other grounds as discussed above casualty_loss griffin claims someone stole rented equipment out of her van she submitted rental invoices from home depot to support her claim for a casualty_loss but the invoices are from and the loss was claimed on her return in any event she didn’t submit the invoice until the day of trial and it is therefore inadmissible tuition and fees griffin offered no substantiation for her tuition_and_fees_deduction vi additions to tax and penalties a failure_to_file griffin conceded she filed her and returns more than five months late she didn’t offer any evidence to invoke the reasonable_cause exception this addition_to_tax therefore applies for each year b accuracy-related_penalty griffin has not produced any evidence to establish why this penalty should not be imposed for each year griffin’s disregard for recordkeeping is apparent throughout the record she also reduced her income_tax_liability to zero through her invalid deductions her understatement of income_tax due clearly exceeded the greater of ten percent of the tax required to be shown on each return or dollar_figure see sec_6662 we therefore uphold the commissioner’s assertion of the sec_6662 penalty for and decision will be entered under rule
